The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicants 07/27/2021 amendment(s) /response(s) in the 16/490,587 by Li for “TERMINAL AND COMMUNICATION METHOD FOR UPLINK CONTROL CHANNEL TRANSMISSION”, filed on 09/02/2019. The amendment/response to the claims has been entered:  
Claims 1-11 are pending. 
This rejection is FINAL. 


Response to Arguments

Applicant’s arguments, filed on 07/27/2021, hereinafter  “Remarks”, have been fully considered and they are persuasive in part, as described below:
Applicants have amended the title to be: “TERMINAL AND COMMUNICATION METHOD FOR UPLINK CONTROL CHANNEL TRANSMISSION”. Therefore, the objection to the title has been withdrawn.

On page 7 of the Remarks, Applicants assert that the prior art reference of Wang does not disclose or suggest “a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value”. Examiner respectfully disagrees.
In response, Examiner notes that Applicant’s claim language does not specifically define the term “greater than a threshold value”, nor does the claim language provide any further details regarding this term. Based on the broadest reasonable interpretation of the term “greater than a threshold value”, Examiner notes that this term can be construed as merely the difference between a PSD corresponding to a PUCCH and a PSD corresponding to a PUSCH as being greater than a preconfigured arbitrary value. Based on this interpretation, Examiner notes that the prior art reference of WANG, Fig. 3, paragraphs 53-54, teach determining the PSD of the PUSCH, determining the PSD of the PUCCH, and comparing a delta value which represents a difference between the channels to a maximum delta value which represents a maximum difference in the PSDs. Hence, WANG’s teachings encompass the feature: “in a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value,” based on the broadest reasonable interpretation of “greater than a threshold value”.

On page 8 of the Remarks, Applicants assert that the prior art reference of Li, and the combination of Wang and LI, do not disclose or suggest dropping a symbol a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH in a case where a difference between the PSD of the PUCCH and the PSD of the PUSCH is greater than a threshold value. Examiner respectfully disagrees.
First, Examiner notes that the term “drop” can be construed as “does not transmit or punctures”. The LI reference teaches, at paragraph 30, performing a combination of one or more of: not scheduling data bits of a PUSCH in time-frequency resources of a PUCCH (i.e. the overlapping resources); puncturing the PUSCH in specified overlapping resources of the PUCCH and the PUSCH; first scheduling data bits and then puncturing specified data bits in overlapping resources of the PUSCH and the PUCCH. Therefore, LI teaches the feature for which it is relied upon, i.e. “drops a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH;”.
Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, Wang teaches “a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value”, and LI teaches “drops a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH;”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LI with the teachings of WANG to drop a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH. The motivation would be to avoid an overlapping resource when PUCCH and PUSCH are multiplexed in the overlapping resources (LI, paragraph 30).

With respect to claim 2, Applicants arguments on page 9 of the Remarks have been fully considered and responded to above.
 
On page 10 of the Remarks, with respect to claim 3, Applicants assert that “Wang does not disclose that satisfying parameters relating to transmission format is tantamount to changing a transmission format of the PUCCH. Meeting parameters relating to transmission format or ensuring that the parameters are accommodated, conformed to or appropriate does not amount to changing a transmission format in a case where a condition is met.” Examiner respectfully disagrees.
In response, Examiner notes that Wang, Fig. 4, paragraphs 60-61, teach that the UE 120 may increase a quantity of data channel resource blocks from a candidate allocation and may decrease a quantity of control channel resource blocks from a candidate allocation to ensure that the delta value does not exceed the maximum delta value. Furthermore, paragraph 63 teaches the satisfying parameters relating to transmission format (e.g. QPSK, QAM) of the control channel or the data channel. This corresponds to changing a transmission format of the PUCCH because the UE 120 satisfies transmission format parameters of the PUCCH by prioritizing providing transmit power to specified channels based at least in part on another parameter such as a bias value relating to the transmission format. 

In view of the foregoing, Examiner respectfully disagrees that the prior art references of record do not teach the features of independent claim 1, as similarly recited in independent claims 2, 3, 7, 8 and 9. Based on all of the above remarks, and absent any changes to the claim language which would clearly distinguish over the prior art of record, Examiner maintains the rejection.

Response to Amendment

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WANG et al. (US20180206196A1), hereinafter WANG.

Regarding claim 3, WANG teaches A terminal comprising: circuitry, (WANG, Fig. 7, paragraphs 83-84, teach UE 602 comprising processor 706 (i.e. circuitry).) which, in operation, in a slot having allocated thereto both an uplink control channel (PUCCH) and an uplink channel (PUSCH) that includes uplink data, (WANG, Fig. 3, paragraphs 49-52, teach a slot 310 having allocated both UL PUCCH 320 and PUSCH 330 that includes UL data.) 
in a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value, (WANG, Fig. 3, paragraphs 53-54, teach a difference between a PSD of the PUCCH and the PSD of the PUSCH is greater than a value (i.e. threshold value), as further described by Fig. 4, step 420, paragraph 60.) changes a transmission format of the PUCCH; (WANG, Fig. 4, paragraphs 60-61, teach that the UE 120 may increase a quantity of data channel resource blocks from a candidate allocation and may decrease a quantity of control channel resource blocks from a candidate allocation to ensure that the delta value does not exceed the maximum delta value. Furthermore, paragraph 63 teaches the satisfying parameters relating to transmission format (e.g. QPSK, QAM) of the control channel or the data channel. This corresponds to changing a transmission format of the PUCCH because the UE 120 satisfies transmission format parameters of the PUCCH.) 
and a transmitter, which, in operation, transmits the PUCCH obtained after the transmission format has been changed, and the PUSCH, in the slot. (WANG, Fig. 4, step 430, paragraph 66, teach transmitting at least the PUCCH in the slot.)
Regarding claim 9, WANG teaches A communication method including: in a slot having allocated thereto both an uplink control channel (PUCCH) and an uplink channel (PUSCH) that includes uplink data, (WANG, Fig. 3, paragraphs 49-52, teach a slot 310 having allocated both UL PUCCH 320 and PUSCH 330 that includes UL data.) 
in a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value, (WANG, Fig. 3, paragraphs 53-54, teach a difference between a PSD of the PUCCH and the PSD of the PUSCH is greater than a value (i.e. threshold value), as further described by Fig. 4, step 420, paragraph 60.) changing a transmission format of the PUCCH; (WANG, Fig. 4, paragraphs 60-61, teach that the UE 120 may increase a quantity of data channel resource blocks from a candidate allocation and may decrease a quantity of control channel resource blocks from a candidate allocation to ensure that the delta value does not exceed the maximum delta value. Furthermore, paragraph 63 teaches the satisfying parameters relating to transmission format (e.g. QPSK, QAM) of the control channel or the data channel. This corresponds to changing a transmission format of the PUCCH because the UE 120 satisfies transmission format parameters of the PUCCH.) and transmitting the PUCCH obtained after the transmission format has been changed, and the PUSCH, in the slot. (WANG, Fig. 4, step 430, paragraph 66, teach transmitting at least the PUCCH in the slot.) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US20180206196A1), hereinafter WANG, in view of Li et al. (US20180132229A1), hereinafter LI.

Regarding claim 1, WANG teaches A terminal comprising: circuitry, (WANG, Fig. 7, paragraphs 83-84, teach UE 602 comprising processor 706 (i.e. circuitry).)
which, in operation, in a slot having allocated thereto both an uplink control channel (PUCCH) and an uplink channel (PUSCH) that includes uplink data, (WANG, Fig. 3, paragraphs 49-52, teach a slot 310 having allocated both UL PUCCH 320 and PUSCH 330 that includes UL data.)
in a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value, (WANG, Fig. 3, paragraphs 53-54, teach a difference between a PSD of the PUCCH and the PSD of the PUSCH is greater than a value (i.e. threshold value), as further described by Fig. 4, step 420, paragraph 60.) 
and a transmitter, which, in operation, transmits at least the PUCCH in the slot. (WANG, Fig. 4, step 430, paragraph 66, teach transmitting at least the PUCCH in the slot.)
Although WANG teaches (Fig. 4, paragraphs 60-61) that the UE 120 may increase a quantity of data channel resource blocks from a candidate allocation and may decrease a quantity of control channel resource blocks from a candidate allocation to ensure that the delta value does not exceed the maximum delta value, and furthermore, paragraph 64 teaches that the UE 120 may determine not to transmit one of the control channel or the data channel based on transmit power, associated PSD, and/or link budget WANG does not describe drops a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH; 
However LI in the same field of endeavor teaches drops a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH; (LI, paragraph 30 teaches the UE configured not schedule specified data bits of the PUSCH in the time-frequency region of the PUCCH.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LI with the teachings of WANG to drop a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH. The motivation would be to avoid an overlapping resource when PUCCH and PUSCH are multiplexed in the overlapping resources (LI, paragraph 30).


Regarding claim 2, WANG teaches A terminal comprising: circuit, (WANG, Fig. 7, paragraphs 83-84, teach UE 602 comprising processor 706 (i.e. circuitry).) which, in operation, in a slot having allocated thereto both an uplink control channel (PUCCH) and an uplink channel (PUSCH) that includes uplink data, (WANG, Fig. 3, paragraphs 49-52, teach a slot 310 having allocated both UL PUCCH 320 and PUSCH 330 that includes UL data.) 
in a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value, (WANG, Fig. 3, paragraphs 53-54, teach a difference between a PSD of the PUCCH and the PSD of the PUSCH is greater than a value (i.e. threshold value), as further described by Fig. 4, step 420, paragraph 60.) 
and a transmitter, which, in operation, transmits the PUCCH, and the PUSCH for which the portion of a frequency band has been dropped, in the slot. (WANG, Fig. 4, step 430, paragraph 66, teach the PUCCH and the PUSCH in the specified resources.)
Although WANG teaches (Fig. 4, paragraphs 60-61) that the UE 120 may increase a quantity of data channel resource blocks from a candidate allocation and may decrease a quantity of control channel resource blocks from a candidate allocation to ensure that the delta value does not exceed the maximum delta value, and furthermore, paragraph 64 teaches that the UE 120 may determine not to transmit one of the control channel or the data channel based on transmit power, associated PSD, and/or link budget, WANG does not describe drops a portion of resources of frequency resources to which the PUSCH is allocated in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH;
However LI in the same field of endeavor teaches drops a portion of resources of frequency resources to which the PUSCH is allocated in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH; (LI, paragraph 30 teaches the UE configured not schedule specified data bits of the PUSCH in the time-frequency region of the PUCCH.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LI with the teachings of WANG to drop a portion of resources of frequency resources to which the PUSCH is allocated in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH. The motivation would be to avoid an overlapping resource when PUCCH and PUSCH are multiplexed in the overlapping resources (LI, paragraph 30).

Regarding claim 7, WANG teaches A communication method including: in a slot having allocated thereto both an uplink control channel (PUCCH) and an uplink channel (PUSCH) that includes uplink data, (WANG, Fig. 3, paragraphs 49-52, teach a slot 310 having allocated both UL PUCCH 320 and PUSCH 330 that includes UL data.)
in a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value, (WANG, Fig. 3, paragraphs 53-54, teach a difference between a PSD of the PUCCH and the PSD of the PUSCH is greater than a value (i.e. threshold value), as further described by Fig. 4, step 420, paragraph 60.)
and transmitting at least the PUCCH in the slot. (WANG, Fig. 4, step 430, paragraph 66, teach transmitting at least the PUCCH in the slot.)
Although WANG teaches (Fig. 4, paragraphs 60-61) that the UE 120 may increase a quantity of data channel resource blocks from a candidate allocation and may decrease a quantity of control channel resource blocks from a candidate allocation to ensure that the delta value does not exceed the maximum delta value, and furthermore, paragraph 64 teaches that the UE 120 may determine not to transmit one of the control channel or the data channel based on transmit power, associated PSD, and/or link budget WANG does not describe dropping a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH; 
However LI in the same field of endeavor teaches dropping a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH; (LI, paragraph 30 teaches the UE configured not schedule specified data bits of the PUSCH in the time-frequency region of the PUCCH.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LI with the teachings of WANG to drop a symbol of the PUSCH in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH. The motivation would be to avoid an overlapping resource when PUCCH and PUSCH are multiplexed in the overlapping resources (LI, paragraph 30).

Regarding claim 8, WANG teaches A communication method including: in a slot having allocated thereto both an uplink control channel (PUCCH) and an uplink channel (PUSCH) that includes uplink data, (WANG, Fig. 3, paragraphs 49-52, teach a slot 310 having allocated both UL PUCCH 320 and PUSCH 330 that includes UL data.) 
in a case where a difference between a power spectrum density (PSD) of the PUCCH and the PSD of the PUSCH is greater than a threshold value, (WANG, Fig. 3, paragraphs 53-54, teach a difference between a PSD of the PUCCH and the PSD of the PUSCH is greater than a value (i.e. threshold value), as further described by Fig. 4, step 420, paragraph 60.) 
and transmitting the PUCCH, and the PUSCH for which the portion of a frequency band has been dropped, in the slot. (WANG, Fig. 4, step 430, paragraph 66, teach the PUCCH and the PUSCH in the specified resources.)
Although WANG teaches (Fig. 4, paragraphs 60-61) that the UE 120 may increase a quantity of data channel resource blocks from a candidate allocation and may decrease a quantity of control channel resource blocks from a candidate allocation to ensure that the delta value does not exceed the maximum delta value, and furthermore, paragraph 64 teaches that the UE 120 may determine not to transmit one of the control channel or the data channel based on transmit power, associated PSD, and/or link budget, WANG does not describe drops a portion of resources of frequency resources to which the PUSCH is allocated in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH;
However LI in the same field of endeavor teaches drops a portion of resources of frequency resources to which the PUSCH is allocated in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH; (LI, paragraph 30 teaches the UE configured not schedule specified data bits of the PUSCH in the time-frequency region of the PUCCH.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LI with the teachings of WANG to drop a portion of resources of frequency resources to which the PUSCH is allocated in a transmission interval for the PUSCH overlapping with a transmission interval for the PUCCH. The motivation would be to avoid an overlapping resource when PUCCH and PUSCH are multiplexed in the overlapping resources (LI, paragraph 30).

Allowable Subject Matter
Claims 4-6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Heo et al. (US20080153425A1) is directed to  multiplexing an uplink packet data channel and a control channel, a transport format of the control channel for transmission of the control information is changed according to the transport format of the data channel (Abstract). More particularly, paragraph 52 teaches a number of symbols for a control channel, and as many symbols as those capable of satisfying the entire energy are required when a data transmission power is used in order to simultaneously transmit the control channel and the data channel.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412